UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1429


In re: CHRISTOPHER STEVE GANNAWAY,

                    Petitioner.



 On Petition for Writ of Mandamus. (1:09-cr-00418-NCT-1; 1:11-cv-01055-NCT-JEP)


Submitted: November 27, 2018                                Decided: December 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Christopher Steve Gannaway, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Steve Gannaway petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks

an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court granted Gannaway’s motion in part on

November 13, 2018, and scheduled a resentencing hearing for December 18.

Accordingly, because the district court has recently acted upon Gannaway’s motion, we

deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   PETITION DENIED




                                           2